COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00065-CR


VERBA FELICIA PETERSON                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                            STATE

                                      ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1460794R

                                      ----------

                          MEMORANDUM OPINION1

                                      ----------

      Appellant   Verba    Felicia   Peterson      appeals   her   third-degree-felony

conviction for falsely holding herself out as a lawyer.2 After a grand jury indicted

her for that offense, she pleaded guilty. While entering the plea, she waived

constitutional and statutory rights and judicially confessed to committing the


      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 38.122(a)–(b) (West 2016).
crime.     After the trial court received a presentence investigation report and

conducted a sentencing hearing, it sentenced her to three years’ confinement.

She brought this appeal.

         Peterson’s appointed appellate counsel has filed a motion to withdraw and

a brief under Anders v. California, representing that Peterson has no

“nonfrivolous basis upon which to appeal her conviction and sentence.” 386 U.S.
738, 744–45, 87 S. Ct. 1396, 1400 (1967). Counsel’s brief and motion meet the

requirements of Anders by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds for relief.          See id.; In re

Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim. App. 2008) (orig. proceeding)

(analyzing the effect of Anders). We gave Peterson an opportunity to file a pro

se response to counsel’s brief, and on January 11, 2018, she filed a document

that we construe as her response. The State has not filed a brief.

         Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, we

must independently examine the record. See Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991).        Only then may we grant counsel’s motion to

withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

         We have carefully reviewed the record, counsel’s brief, and Peterson’s pro

se response. We agree with counsel that this appeal is frivolous and without

merit; we find nothing in the record that might arguably support the appeal.

See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also


                                          2
Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.3



                                                   /s/ Wade Birdwell
                                                   WADE BIRDWELL
                                                   JUSTICE

PANEL: SUDDERTH, C.J.; PITTMAN and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 26, 2018




      3
      On June 21, 2018, Peterson filed a letter that we construe as a motion for
an appeal bond. We deny that motion as moot.


                                         3